HELD, that an assignee of a promissory note cannot sue a remote assignor, where the note assigned is not governed by the law of merchants. Mandeville v. Riddle, 1 Cranch, 290.— Drake v. Johnson, Hardin, 218 (1).Held, also, that where there is a demurrer to the whole declaration containing several counts, one of which is good, the plaintiff is entitled to judgment. 1 Chitt. Plead. 643 (2). Mumford v. Fitzhugh, 18 Johns. Rep. 457. So where there is but one count, and part is good and part bad, and the matters divisible; or several breaches in covenant, some well assigned, othersnot; if the defendant demur generally to the whole, the plaintiff will have judgment. Duppa v. Mayo, 1 Will. Saund. 286, and note 9 —Pinkney v. The inhabitants of Rutland, 2 Will. Saund. 379, and note 14. — Powdick v. Lyon, 11 East, 565. — 1 Chitt. Plead. 643. — Amory v. Brodrick, 5 Barnew. and Ald. 712. — Martin, v. Williams, 13 Johns. Rep. 264.